Citation Nr: 1242820	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO. 08-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right subacute cerebellar embolic infarct and vestibular neuritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. The Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in January 2010 before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In May 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have disabling residuals of a right subacute cerebellar embolic infarct and vestibular neuritis. 


CONCLUSION OF LAW

Residuals of a right subacute cerebellar embolic infarct and vestibular neuritis were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in April 2008. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. He underwent a VA general medical examination in May 2007. The examination was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. The examiner diagnosed the Veteran with a right subacute cerebellar embolic infarct that was resolved. The examiner did not provide an etiology opinion regarding this condition. Therefore the examination is inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, in this case the etiology of the condition is not disputed because the record shows that this condition occurred during service and therefore an etiology opinion is not necessary. 

Further, in May 2010, the Board remanded this case so that the Veteran could undergo a VA examination where it would be determined whether the right cerebellar infarct constituted a disability. The RO scheduled a VA examination in July 2010. The Compensation and Pension Exam Inquiry in the claims file reflects the Veteran's current address of record. He failed to report for the examination. A notation in his claims file states that the RO attempted to contact the Veteran by telephone and that no response was received at any number. 

The Veteran has not asserted that he failed to receive notice of the VA examination, and there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination. See Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228 (2011). The Veteran has not otherwise presented good cause for his failure to appear at the scheduled VA examination.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). Accordingly, the matter must be decided based upon the evidence of record. See 38 C.F.R. § 3.655. The Board finds no other reason to remand for further examination. 

Subsequently, the May 2011 Supplemental Statement of the Case (SSOC) and a July 2011 letter from the Board were returned to sender by the United States Postal Service. 

This case was remanded in May 2010 so the Veteran could undergo an examination and so additional VA treatment records could be obtained. The RO obtained the outstanding VA records and attempted to provide an examination for the Veteran. There was substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, it is not disputed that the Veteran had a subacute right cerebellar infarction in February 2003, while on active duty. The main question is whether the Veteran has any residuals of his in-service injury that can be considered a disability. 

In February 2003, the Veteran presented at a hospital with vertigo type dizziness associated with severe nausea and vomiting. He was admitted to the emergency room. An MRI of his brain showed patchy infarctions within the right cerebellar hemisphere inferiorly in the posterior inferior cerebellar artery (PICA) distribution which enhanced with gadolinium indicating they were subacute. The remainder of the brain was normal. The impression was patchy PICA distribution infarction of the right inferior cerebellum of unknown cause. 

In March 2003, the Veteran was treated by Dr. J. T., a neurologist. Dr. J. T. stated that the workup was negative. The Veteran took aspirin daily for stroke prophylaxis. He concluded that the Veteran was fit for full duty. 

In February 2005, he was treated by Dr. C. B., another neurologist. Dr. C. B. noted that a follow up magnetic resonance angiogram (MRA) in March 2003 was reported as consistent with a subacute right cerebellar infarct. It was reported that there were no abnormalities noted at the time and that the PICA vessels were visualized. Since that time, Dr. C. B. stated that the Veteran has "done fine," and had no further recurrence. Upon physical examination no abnormalities were detected. Dr. C. B.'s impression was that the Veteran had a right brain stem/cerebellar ischemic episode with a residual infarct in the distribution of the PICA. He suspected that the Veteran had ischemia to the lateral medullary region that resolved, leaving only slight ischemic changes in the cerebellum which "...really has not left him with any significant functional impairment."  Dr. C. B. concluded that the etiology of the stroke was unknown, and that a frequent cause in young patients was a dissection, but that the normal MRA one month later meant that even if a dissection had occurred, as with most it recanalized and "totally resolved."  He stated that the Veteran might have a slight increased risk for vasospasm because he had a history of migraines. He found that there was no pathological etiology for the stroke that would affect his future functioning. 

Dr. C. B. concluded that the Veteran's prognosis was "quite good," but that he was at a slightly higher risk for another stroke compared with others who had not had a stroke. However, he did not believe this risk was great enough that the Veteran needed to have additional interventions or to change his activities or manner of living. Dr. C. B. recommended meticulous monitoring of blood pressure. 

The Veteran was found to be not qualified for submarine duty because he had a subacute right cerebellar infarct. In February 2005 a waiver of the physical standards for submarine duty was recommended because he was found to be fit for full duty by Dr. J. T., and Dr. C. B. stated that he did not need to modify his activities. The waiver was granted. His February 2005 form SF-93 stated that there were no long term effects of his stroke. 

In May 2007, the Veteran underwent a VA general medical examination. He was diagnosed with a right subacute cerebellar embolic infarct that was resolved. At a May 2007 VA medical appointment, the Veteran reported a history of having a stroke. It was noted that the etiology was idiopathic. He had not had a recurrence since then. He reported episodes of tinnitus every two to four weeks with mild lightheadedness and disequilibrium for approximately 20 to 30 seconds. These episodes did not occur prior to his stroke. He stated that the episodes were more frequent immediately following his stroke; they occurred once a week at that time. The Veteran was diagnosed with a cerebrovascular accident with no recurrence. He was advised to continue his aspirin regimen. The health care provider did not state that the episodes of lightheadedness and disequilibrium were due to the stroke. 

A claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).The medical evidence of record provides probative evidence against the Veteran's claim because it shows that although he had a stroke in service, it resolved without recurrence and he has no disabling symptoms, and has not had any during the appeal period. 

As a layperson, the Veteran is competent to discuss observable symptoms such as feelings of lightheadedness and disequilibrium, and to state that they did not occur prior to his stroke. Layno v. Brown, 6 Vet. App. 465 (1994). Further, his statements are credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, he is not competent to relate these observable symptoms to his stroke, this is a complicated medical matter that is beyond the scope of what a layperson can competently discuss. Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his statement is not probative evidence of his claim. The Board does note parenthetically that service connection has been established, in pertinent part, for tinnitus, Meniere's disease, and hypertension.  See July 16, 2007 rating decision.

In his April 2008 Notice of Disagreement (NOD) and at his January 2010 hearing, the Veteran asserted that even though his left cerebellum took control of the functions from the right side of his brain after his stroke, that did not mean that he did not have a disability. He argued that a right cerebellar infarct was still detected at his most recent diagnostic testing in 2003, and that chronic lack of function in that area of his brain will put him at risk for a stroke in the future. This statement does not provide probative evidence in favor of his claim because he is arguing that he should be service connected for a disability that does not yet exist. He does not assert that he has any current residuals or symptoms of his in-service stroke. Rather, he states that he is at risk for another stroke in the future. These statements do not satisfy the first requirement of a service connection claim, a current disability. Hickson, 12 Vet. App. at 253. 

The Veteran is competent to state that a right cerebellar infarct was visible at his most recent diagnostic testing, and this credible statement is corroborated by the record. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, the Veteran's assertion that the presence of a right cerebellar infarct is a disability was investigated by two neurologists, Drs. J. T. and C. B., and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His assertion is not probative evidence in favor of his claim. 

The probative evidence of record does not support the Veteran's assertion that he has a disability due to his in-service stroke. The first element of a service connection claim is not met. Hickson, 12 Vet. App. at 253. The Board finds that the preponderance of the evidence is against service connection for residuals of a right subacute cerebellar embolic infarct and vestibular neuritis. Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of a right subacute cerebellar embolic infarct and vestibular neuritis is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


